  2:18-mn-02873-RMG           Date Filed 03/18/20      Entry Number 521-3        Page 1 of 28




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION




  NEW JERSEY-AMERICAN
  WATER COMPANY, INC.,                              MDL No. 2:18-mn-2873-RMG

            Plaintiff,                              This Document Relates To:

            v.                                      Case No. 2:18-cv-03489-RMG

  THE 3M COMPANY (f/k/a Minnesota                   FIRST AMENDED COMPLAINT
  Mining and Manufacturing, Co.); E.I.
  DUPONT DE NEMOURS AND                             JURY TRIAL DEMANDED
  COMPANY; DUPONT DE NEMOURS,
  INC. (F/K/A DOWDUPONT, INC.);
  CORTEVA, INC.; THE CHEMOURS
  COMPANY; THE CHEMOURS
  COMPANY FC, LLC; DYNEON LLC;
  KIDDE-FENWAL, INC.; ANGUS FIRE;
  THE ANSUL COMPANY; BUCKEYE
  FIRE EQUIPMENT CO.; BUCKEYE
  FIRE PROTECTION COMPANY;
  CHEMGUARD; NATIONAL FOAM,
  INC.; TYCO FIRE PRODUCTS LP;
  JOHN DOE DEFENDANTS 1-50,

            Defendants.


       New Jersey-American Water Company, Inc. (“NJAW” or “Plaintiff”) files this Complaint

against the Defendants named herein and in support thereof alleges as follows:

                                 SUMMARY OF THE CASE

       1.        NJAW brings this action for damages, contribution and reimbursement of costs

incurred, and which continue to be incurred, to address the presence of Polyfluoroalkyl substances

or "PFAS" chemicals—including but not limited to Perfluorooctanoic acid (“PFOA”),

                                                1
  2:18-mn-02873-RMG           Date Filed 03/18/20         Entry Number 521-3    Page 2 of 28




Perfluorooctanesulfonic acid (“PFOS”), Perfluorohexanoic acid (“PFHxA”), Perfluoropentanoic

acid (“PFPA”), Perfluoroheptanoic acid (“PFHpA”), Pentafluorobenzoic acid (“PFBA”),

Perfluorobutanesulfonic acid (“PFBS”), Perfluorononanoic acid (“PFNA”) , Perfluorodecacanoic

acid (“PFDA”), and Perfluorohexane Sulfonic Acid (“PFHS”), as well as any and all hazardous

chemicals produced by Defendants (collectively referred to herein as “PFAS”), — found in the

public water supply systems owned and operated by NJAW throughout the State of New Jersey

and in the ground and surface waters that serve as supply sources for those systems. As the

manufacturers and sellers of products that contain PFAS compounds, Defendants The 3M

Company (f/k/a Minnesota Mining and Manufacturing Co.), E.I. DuPont de Nemours and

Company, DuPont de Nemours, Inc. (f/k/a DowDuPont), Corteva, Inc., The Chemours Company,

The Chemours Company FC, LLC, Dyneon LLC, Kidde-Fenwal, Inc.,Angus Fire, The Ansul

Company, Buckeye Fire Equipment Co., Buckeye Fire Protection Company, Chemguard, National

Foam, Inc., Tyco Fire Products, LP, and John Doe Defendants 1-50 (collectively “Defendants”),

have discharged PFAS into, or are otherwise responsible for PFAS released into, the groundwater

and surface waters that serve as the supply sources for NJAW’s public water supply systems.

       2.      For years, Defendants manufactured, sold, and distributed PFAS compounds and

products containing PFAS chemicals. These products include the firefighting suppressant agent,

Aqueous Film Forming Foam (“AFFF”) that contains those compounds, for use at airports and

military facilities throughout the State of New Jersey.

       3.      Defendants knew, or should have known, that PFAS and related constituents

present unreasonable risks to human health, water quality, and the environment and of the dangers

associated with these compounds. Yet, Defendants handled, discharged and were otherwise

responsible for the release of PFAS into the environment without sufficient containment or

                                                 2
  2:18-mn-02873-RMG            Date Filed 03/18/20       Entry Number 521-3      Page 3 of 28




caution. Defendants’ acts and omissions resulted in the presence of these compounds in the water

sources of NJAW’s public supply well systems. As a result of the occurrence of PFAS in the

environment from Defendants’ discharges, NJAW has been and will be required to fund and

implement capital improvements, and has and will in the future incur ongoing operation and

maintenance costs, in order to remove and treat for the presence of PFAS in its public water supply

systems, and has and will incur in the future damages.

                                 JURISDICTION AND VENUE

       4.       This Court has subject matter jurisdiction under federal diversity, pursuant to 28

U.S.C. § 1332, as the parties are completely diverse and the amount-in-controversy exceeds

$75,000.

       5.       Venue is proper in this District under 28 U.S.C. § 1391 because a substantial part

of the events giving rise to this Complaint occurred in this District.

                                           PLAINTIFF

       6.       Plaintiff NJAW is a New Jersey corporation with its principal place of business at

1025 Laurel Oak Road, Voorhees, New Jersey, 08043. NJAW, which provides services to an

estimated 2.7 million New Jersey customers, is a direct, wholly owned subsidiary of American

Water Works Company, Inc., the largest publicly traded water and wastewater utility company in

the United States.

       7.       NJAW owns and operates the following thirty-two public supply well systems in

the State of New Jersey:

            •   Washington System, in Warren County (Public Water Supply Identification

                (“PWSID”) Number 2121001;

            •   Belvedere System, in Warren County (PWSID Number 2103001);

                                                  3
2:18-mn-02873-RMG      Date Filed 03/18/20    Entry Number 521-3      Page 4 of 28




      •   ITC System, in Morris County (PWSID Number 1427017);

      •   West Jersey System, in Morris County (PSWID Number 1427009);

      •   Country Oaks System, in Morris County (PWSID Number 1427016);

      •   Mansfield System, in Warren County (PWSID Number 2116003);

      •   Passaic Basin System, in Morris, Essex, Somerset and Union Counties (PWSID

          Number 0712001);

      •   Four Seasons System, in Morris County (PWSID Number 1407001);

      •   Little Falls System, in Passaic County (PWSID Number 1605001);

      •   Twin Lakes System, in Somerset County (PWSID Number 1803002);

      •   Frenchtown System, in Hunterdon County (PWSID Number 1011001);

      •   Raritan System, in Hunterdon, Middlesex, Mercer, Somerset and Union Counties

          (PWSID Number 2004002);

      •   Crossroads System, in Hunterdon County (PWSID Number 1024001);

      •   Costal North System, in Ocean and Monmouth Counties (PWSID Number

          1345001);

      •   Union Beach System, in Monmouth County (PWSID Number 1350001);

      •   Ortley Beach System, in Ocean County (PWSID Number 1507007);

      •   Pelican Island System, in Ocean County (PWSID Number 1507008);

      •   New Egypt System, in Ocean County (PWSID Number 1523003);

      •   Deep Run System, in Ocean County (PWSID Number 1523002);

      •   Atlantic County System, in Atlantic County (PWSID Number 0119002);

      •   Ocean City System, in Cape May County (PWSID Number 0508001);


                                        4
  2:18-mn-02873-RMG            Date Filed 03/18/20       Entry Number 521-3    Page 5 of 28




             •   Strathmere System, in Cape May County (PWSID Number 0511001);

             •   Cape May CH System, in Cape May County (PWSID Number 0506010);

             •   Western System, in Camden and Burlington Counties (PWSID Number 0327001);

             •   Sunbury System, in Burlington County (PWSID Number 0329006);

             •   Logan System, in Gloucester County (PWSID Number 0809002);

             •   Mt. Holly System, in Burlington County (PWSID Number 0323001);

             •   Homestead System, in Burlington County (PWSID Number 0318002);

             •   Vincentown System, in Burlington County (PWSID Number 0333004);

             •   Harrison Township System, in Gloucester County (PWSID Number 0808001);

             •   Bridgeport System, in Gloucester County (PWSID Number 0809001);

             •   Pennsgrove System, in Salem County (PWSID Number 1707001).

       8.        These public community water systems serve an estimated 2.7 million customers

of NJAW in communities throughout the State of New Jersey.

       9.        NJAW relies on groundwater aquifers and surface waters, including surface water

from the Delaware River, to supply water for its public water systems. The systems include over

300 active wells, which feed into 181 points of entry.

                                         DEFENDANTS

       10.       Defendant The 3M Company (f/k/a Minnesota Mining and Manufacturing

Company) (“3M”) is a Delaware corporation, with its principal place of business located at 3M

Center, St. Paul, Minnesota 55133.

       11.       Through at least 2002, 3M manufactured PFOS for use in AFFF and other products,

and it manufactured AFFF that contained PFAS compounds.


                                                5
  2:18-mn-02873-RMG             Date Filed 03/18/20      Entry Number 521-3         Page 6 of 28




       12.     Defendant Dyneon LLC (“Dyneon”) is a subsidiary of 3M and is a Delaware

corporation with its principal place of business in Oakdale, Minnesota.       Dyneon does business

throughout the United States, including in California, and in various other countries. At all relevant

times, Dyneon manufactured, marketed, promoted, distributed, and/or sold AFFF containing

PFOA and/or PFOS used to fight fires at various military bases,         airports, and other locations

throughout the United States.


       13.     Defendant E.I. DuPont de Nemours and Company (“DuPont”) is a Delaware

corporation with its principal place of business in Wilmington, Delaware. DuPont does business

throughout the United States, including in this District. DuPont manufactured, marketed,

promoted, distributed, and/or sold products containing PFOA and/or PFOS or which degraded into

PFOA and/or PFOS, that were used, inter alia, in AFFF. Specifically, DuPont was a founding

member of the Fire Fighting Foam Coalition and through its active participation in this Coalition,

DuPont marketed and sold its fluorosurfactants containing PFAS to AFFF manufacturers.

       14.     Defendants The Chemours Company and The Chemours Company FC, LLC are

Delaware corporations with their principal places of business in Wilmington, Delaware. These

Defendants are collectively referred to as “Chemours” or “the Chemours Defendants” and do

business throughout the United States, including in this District. In 2015, DuPont spun off its

“performance chemicals” business, including its fluoroproduct divisions and business, to

Chemours. The fluoroproducts and chemical solutions businesses appear to have been transferred

to both The Chemours Company and the Chemours Company FC, LLC. The Chemours Company

was incorporated as a subsidiary of DuPont until approximately April of 2015, and The Chemours

Company FC, LLC was formed as a subsidiary around the same time. In approximately July of


                                                  6
   2:18-mn-02873-RMG           Date Filed 03/18/20        Entry Number 521-3         Page 7 of 28




2015, Chemours assumed the operations, assets, and certain limited liabilities of DuPont’s

performance chemical business and began operating as an independent company. As part of this

spinoff Chemours assumed certain environmental liabilities associated with DuPont’s historical

business lines, including those related to PFOA/PFOS. DuPont and Chemours, as alleged in detail

below fraudulently conveyed the assets and liabilities of DuPont in this spin-off. Chemours has

filed a complaint against DuPont in the Delaware Chancery Court seeking declaratory relief related

to the allocation of various environmental liabilities

        15.     Defendant Corteva, Inc. (“Corteva”) is a Delaware corporation with its principal

place of business in Wilmington, Delaware. Corteva does business throughout the United States,

including in California. Corteva was formed through a series of transactions initiated by the merger

of DuPont and the Dow Chemical Company (“Dow”) in August of 2017, which formed

DowDuPont, Inc (“DowDuPont”). DuPont and Dow each became subsidiaries of DowDuPont.

Corteva was formed as a subsidiary of DowDuPont in 2018, and in approximately June 2019,

DowDuPont spun off its agricultural business to Corteva. Corteva is the parent of DuPont, holds

all of DuPont’s outstanding stock, and holds some of DowDuPont’s assets and liabilities, including

its agricultural and nutritional businesses, which in turn likely include business lines and liabilities

relating to PFAS manufacture, marketing, distribution, and/or sale.

        16.     Defendant DuPont de Nemours, Inc. (f/k/a DowDuPont) (“New DuPont”) is a

Delaware corporation with its principal place of business in Wilmington, Delaware. New DuPont

does business in the United States, including in New York and in this District. DowDuPont became

New DuPont following the Corteva spin-off. New DuPont holds assets in the specialty products

businesses, and the remainder of the financial assets and liabilities that DuPont held after the



                                                   7
  2:18-mn-02873-RMG           Date Filed 03/18/20      Entry Number 521-3         Page 8 of 28




aforementioned spin-offs. Presumably, these assets and liabilities are valued at billions of dollars

and are related to DuPont’s historic PFAS manufacture, marketing, distribution, and/or sale.

       17.     Defendants DuPont, New DuPont, the Chemours Defendants, and Corteva are

collectively referred to herein as the “DuPont Defendants.”

       18.     Defendant Angus Fire (“Angus”) is part of Angus International, and has corporate

headquarters in Bentham, United Kingdom. Angus Fire maintains a place of business in the United

States at 141 Junny Road, Angier, North Carolina 27501.

       19.     At all times relevant, Angus manufactured fire suppression products, including

AFFF that contained PFAS compounds.

       20.     Defendant The Ansul Company (hereinafter “Ansul”) is a Wisconsin corporation,

with its principal place of business at One Stanton Street, Marinette, Wisconsin 54143.

       21.     At all times relevant, Ansul manufactured fire suppression products, including

AFFF that contained PFAS compounds.

       22.     Defendant Buckeye Fire Equipment Company (“Buckeye”) is a North Carolina

corporation, with its principal place of business at 110 Kings Road, Kings Mountain, North

Carolina 28086.

       23.     At all times relevant, Buckeye manufactured fire suppression products, including

AFFF that contained PFAS compounds.

       24.     Chemguard is a Wisconsin corporation, having a principal place of business at One

Stanton Street, Marinette, Wisconsin 54143.

       25.     At all times relevant, Chemguard manufactured fire suppression products,

including AFFF that contained PFAS compounds.



                                                 8
   2:18-mn-02873-RMG             Date Filed 03/18/20   Entry Number 521-3       Page 9 of 28




       26.     National Foam, Inc. (a/k/a Chubb National Foam) (National Foam, Inc. and Chubb

National Foam are collectively referred to as “National Foam”) is a Pennsylvania corporation, with

its principal place of business at 350 East Union Street, West Chester, Pennsylvania 19382.

       27.     At all times relevant, National Foam manufactured fire suppression products,

including AFFF that contained PFAS compounds.

       28.     Defendant Kidde-Fenwal, Inc. (“Kidde”) is a Delaware corporation with its

principal place of business in Ashland, Massachusetts. Kidde is the successor-in-interest to Kidde

Fire Fighting, Inc. (f/k/a Chubb National Foam, Inc. f/k/a National Foam System, Inc.). Kidde

does business throughout the United States, including conducting business in California. Kidde

manufactured, marketed, promoted, distributed, and/or sold AFFF that contained PFOA, PFOS,

and other toxic substances.


       29.     Upon information and belief, Defendants John Does 1-50 also manufactured and

sold products that contain PFAS compounds.          Plaintiff NJAW presently lacks information

sufficient to specifically identify the names of Defendants sued herein under the fictitious names

DOES 1 through 50. NJAW will amend this Complaint to show their true names if and when they

are ascertained.

                            POLYFLUOROALKYL SUBSTANCES

       30.     PFAS compounds are a family of manmade chemicals, also known as

perfluorochemicals (“PFCs”), that have been used for decades to make products that resist heat,

oil, stains, grease and water.

       31.     In the 1940s and 1950s, 3M began creating PFAS chemicals and incorporating them

into their products after recognizing their surfactant properties. Over the years, PFAS chemicals

were sold to other companies for use in AFFF and a variety of other products, including stain
                                                9
  2:18-mn-02873-RMG           Date Filed 03/18/20      Entry Number 521-3       Page 10 of 28




resistant carpeting and upholstery, clothing, paper packaging for food, water and grease resistant

cookware.

       32.       AFFF was introduced commercially in the mid-1960s and rapidly became the

primary fire-fighting foam in the United States and other parts of the world. AFFF is a Class-B

firefighting foam, which is water-based and used to extinguish fires that are difficult to fight,

particularly those that involve petroleum or other flammable liquids.

       33.       AFFF’s are synthetically formed by combining fluorine free hydrocarbon foaming

agents with highly fluorinated surfactants. When mixed with water, the resulting solution has the

characteristics needed to produce an aqueous film that spreads across the surface of a hydrocarbon

fuel. It is this film formation feature that provides fire extinguishment and is the source of the

designation, aqueous film forming foam.

       34.       PFASs are extremely persistent in the environment and resistant to typical

environmental degradation processes. In addition, they are thermally stable synthetic organic

contaminants, are likely carcinogenic, and have been shown to correlate with thyroid disease and

immune deficiencies. PFASs also have high water solubility (mobility) and low biodegradation

(persistence).

       35.       PFASs, in particular PFOS and PFOA, have been identified as “emerging

contaminants” by the EPA.        This term describes contaminants about which the scientific

community, regulatory agencies and the general public have a new and increasing awareness or

understanding about how they move in the environment or affect public health.

       36.       PFASs, like other emerging contaminants, have become the focus of active research

and study, which means that new information is released periodically regarding the effects on the

environment and human health as a result of exposure to the chemicals.

                                                 10
  2:18-mn-02873-RMG           Date Filed 03/18/20        Entry Number 521-3       Page 11 of 28




       37.      Certain PFAS compounds, such as perfluorooctane sulfonate (“PFOS”) and PFOA

(which is also known as “C8” because it contains eight carbon compounds), have been the focus

of the New Jersey Department of Environmental Protection (“NJDEP”) and EPA’s investigations.

       38.      United States Environmental Protection Agency (“EPA”) studies have indicated

that exposure to PFOA and PFOS over certain levels can result in adverse health effects, including

but not limited to developmental effects to fetuses during pregnancy or to breastfed infants (e.g.,

low birth weight, accelerated puberty, skeletal variations), cancer (e.g., testicular, kidney), liver

effects (e.g., tissue damage), immune effects (e.g., antibody production and immunity), thyroid

effects and other effects (e.g., cholesterol changes).

       39.      In January of 2009, the EPA established a drinking water Provisional Health

Advisory Level (“HAL”) for PFOA and PFOS, the two PFAS compounds about which it had the

most toxicological data. EPA set the Provisional HAL at 0.4 parts per billion (ppb) for PFOA and

0.2 ppb for PFOS.

       40.      In May 2016, EPA issued new HALs for PFOA and PFOS, identifying 0.07 ppb

(or 70 parts per trillion (ppt)) as the concentration of PFOA or PFOS in drinking water at or below

which health effects are not anticipated to occur over a lifetime of exposure.

       41.      In 2006, the NJDEP began a statewide study of New Jersey water systems to

determine the occurrence of PFOA and PFOS in groundwater wells and surface waters that are

sources of drinking water.

       42.      Several of NJAW’s public water supply systems were part of NJDEP’s sampling

and analysis.

       43.      As a result of additional testing and study, in 2016 the NJDEP proposed a Health

Based Maximum Contaminant Level (“MCL”) of 14 ppt for PFOA, which was adopted on

                                                  11
  2:18-mn-02873-RMG          Date Filed 03/18/20      Entry Number 521-3        Page 12 of 28




November 1, 2017. Additionally, NJDEP adopted an MCL of 13 ppt for PFNA in September of

2018. The New Jersey Drinking Water Quality Institute has also recommended that the NJDEP

adopt an MCL of 13 ppt for PFOS.

       44.      The NJDEP has further concluded and directed that the detection values of PFOAs

and PFOSs where found together should be combined given that their adverse effects are additive.

Likewise, in issuing its 2016 HALs, EPA directed that when both PFOA and PFOS are found in

drinking water, the combined concentrations of PFOA and PFOS should be compared with 70 ppt

health advisory level.

       45.      In connection with its emerging contaminant studies, EPA implemented an

Unregulated Contaminant Monitoring Rule Number 3 in 2012 (“UCMR 3”), which was designed

to collect nationwide information regarding the occurrence of PFAS contamination in the public’s

water supply.

       46.      UCMR 3 required sampling of Public Water Systems (“PWSs”) serving more than

10,000 people (i.e., large systems) and 800 representative PWSs serving 10,000 or fewer people

(i.e., small systems) for 21 chemicals, including a number of PFASs, during one consecutive

twelve month period in the timeframe between 2013 through 2015.

       47.      In 2015, NJAW participated in the UCMR 3 sampling for its facilities that serve

more than 10,000 people.

       48.      The results of the UCMR 3 sampling revealed the presence of PFAS compounds in

groundwater at various locations throughout New Jersey.

       49.      Sampling under UCMR 3 used higher reporting limits than would be applicable in

light of scientific information and guidance levels developed since that time, which are much lower

than those employed in 2008 and 2009.

                                                12
  2:18-mn-02873-RMG            Date Filed 03/18/20      Entry Number 521-3         Page 13 of 28




        50.      In addition, the UCMR 3 sampling effort did not combine PFAS levels thus not

taking into account added effects from the presence of more than one PFAS compound as NJDEP

has recognized.

        51.      While more studies have been conducted, and thus, more is known regarding PFOS

and PFOA, all PFAS compounds have generally demonstrated similar characteristics to PFOS and

PFOA.

        52.      Although some PFAS compounds have been shown to break down, the resulting

products typically end at non-biodegradable PFOA and PFOS.

        53.      The EPA acknowledges that the studies associated with PFAS compounds are

ongoing, and as such, the HALs may be adjusted based upon new information.

        54.      As manufacturers, sellers, handlers and dischargers of PFAS compounds, and

products containing PFAS, Defendants knew or should have known that the inclusion of PFAS

chemicals in any products presented an unreasonable risk to human health and the environment.

        55.      Defendants knew or should have known that PFAS compounds are highly soluble

in water, highly mobile, extremely persistent, and highly likely to contaminate water supplies if

released to the environment.

        56.      Defendants’ prior knowledge of the adverse impacts from PFAS compounds to

human health and the environment amounts to reckless disregard to human health and

environmental safety. Nonetheless, Defendants negligently and recklessly manufactured and sold

PFAS and products containing PFAS with no warnings or instructions on use or disposal to avoid

contamination.

        57.      Defendants’ actions have directly resulted in contamination of a portion of the wells

that make up NJAW’s water supply system. Because Defendants’ PFAS has infiltrated the waters

                                                  13
           2:18-mn-02873-RMG          Date Filed 03/18/20      Entry Number 521-3          Page 14 of 28




       that serve as the source for NJAW’s public water supply system, contamination of NJAW’s wells

       is recurring and continuing.

                     ILLEGAL TRANSFERS BETWEEN THE DUPONT DEFENDANTS


               58.     In approximately 2014, DuPont formed Chemours as a wholly-owned subsidiary.

At that time, Chemours apparently had a board of directors, but that board was controlled by DuPont.

              59.      In July of 2015, DuPont transferred its “performance chemicals” business to The

       Chemours Company. Around the same time, The Chemours Company FC, LLC was formed as a

       subsidiary of The Chemours Company. The transfer of the “performance chemicals” business

       included at least titanium technologies, fluoroproducts, and chemical solutions. The

       fluoroproducts and chemical solutions transfers appear to have been made to The Chemours

       Company and the Chemours Company FC, LLC (again, collectively “Chemours”).

              60.      In addition to the transfer of these business lines, Chemours assumed various

       liabilities for DuPont’s prior use, manufacture, and discharge of PFAS, although the specific

       details regarding the liabilities that Chemours took on are not publicly available. 1

              61.       The DuPont-Chemours transfer included incredible amounts of debt and multiple

       failing product lines. Significantly, DuPont pinned on Chemours its historic (and future)

       environmental liabilities, which were known by DuPont to be massive. Chemours did not receive

       a reasonably equivalent value in exchange for this transfer or obligation. Likewise, the assets

       transferred to Chemours were unreasonably small in relation to the business or transaction. DuPont

       knew or reasonably should have known that Chemours would incur debts beyond its ability to pay



       1
         For instance, various of The Chemours Company’s and Dupont’s public filings indicate that both The
       Chemours Company and the Chemours Company FC, LLC were transferred assets that include
       fluoroproducts and chemical solutions business lines.
                                                          14
  2:18-mn-02873-RMG          Date Filed 03/18/20       Entry Number 521-3        Page 15 of 28




them when they became due.

       62.     At the time of the DuPont-Chemours transfer, the DuPont performance chemicals

business held an estimated debt of approximately $4 billion.

       63.     At that same time, DuPont announced that it planned to phase out production and

use of PFOA, a major component of its fluoroproducts line, by 2015.

       64.     Per the Separation Agreement governing the DuPont-Chemours transfer, Chemours

agreed to indemnify DuPont against, and assumed for itself, all of DuPont’s liabilities from

DuPont’s performance chemicals business, with no time limitation. This indemnification remains

uncapped. Chemours also agreed to indemnify DuPont against and assume for itself the

performance chemical liabilities without regard to the nature of the liabilities, when they were

incurred or arose, or which entity is named as the responsible party. Chemours further agreed to

indemnify DuPont from, and assume all, environmental liabilities that arose prior to the spinoff if

they were “primarily associated” with the performance chemicals business, which would be based

on a determination made by DuPont that the liability was 50.1% attributable to DuPont’s

performance chemicals operations.

       65.     Chemours also agreed to substitute itself for DuPont with regard to any order,

decree, judgment, agreement or action relating to the environmental liabilities it assumed.

       66.     At the time of the DuPont-Chemours spin-off in 2015, DuPont was fully aware of

its potential liabilities related to PFAS contamination throughout the United States.

       67.     Until the completion of the spinoff, Chemours was a wholly-owned subsidiary of

DuPont, and even though Chemours had a separate board, the board was controlled by DuPont.

After the spin-off, new members of the Chemours board were appointed. The spin-off and related

                                                15
  2:18-mn-02873-RMG            Date Filed 03/18/20       Entry Number 521-3          Page 16 of 28




decisions were conducted while DuPont controlled the board. The new Chemours board did not

take part in the separation.

       68.     DuPont’s knowledge and assessment of its liabilities—including environmental

and other performance chemicals liabilities—have been comprehensive since it began its

performance chemical operations, and its litigation-related liabilities have been increasing since at

least the early 2000’s. For example, in 2005, DuPont agreed to pay $16.5 million to resolve claims

brought by the EPA for violations of the Toxic Substances Control Act and the Resource

Conservation and Recovery Act related to its PFAS compounds. Although seemingly small, this

was the largest such PFC-related penalty in history at the time it was levied.

       69.     Relatedly and also in 2005, DuPont incurred hundreds of millions of dollars of

liability related to litigation against it for the health risks of its PFOA use and disposal in Ohio and

West Virginia, which had caused thousands of people to receive serious medical diagnoses,

including cancer, attributable to DuPont’s PFCs.

       70.     In 2016, Chemours itself acknowledged in an SEC filing that the anticipated

outcomes in the Ohio litigation could materially and adversely affect Chemours’ financial

positions in terms of its operations and liquidity.

       71.     Subsequently, DuPont and Chemours agreed to pay $671 million to resolve the

Ohio claims. Chemours and DuPont each additionally agreed to pay $25 million annually for future

PFOA-related costs not covered by the settlement for the following five years.

       72.     At the time of the DuPont-Chemours spin-off, DuPont had been sued, had been on

notice of impending suits, and/or actually knew of likely litigation and its liability for damages

and injuries from the manufacture of PFAS and products that contain PFAS. Chemours’

                                                  16
  2:18-mn-02873-RMG           Date Filed 03/18/20       Entry Number 521-3         Page 17 of 28




assumptions of liability were not limited to PFAS-related conduct; it also assumed various

environmental liabilities related to prior, pending, and future litigation regarding other

performance chemicals, such as benzene.

       73.     The intent and effect of creating Chemours was to allocate an enormous portion of

DuPont’s environmental liabilities, including liabilities related to its PFAS chemicals and

products. DuPont and Chemours effectuated this spin-off with the knowledge that Chemours

would be insolvent and would not be able to bear the liabilities that DuPont transferred to

Chemours. DuPont and/or Chemours engaged in this process with the actual intent to deceive. This

fraudulent conveyance has likely limited the availability of funds to cover DuPont’s liability,

including for the claims that arise out of this case, which has and will further harm Plaintiff.

                          NJAW WATER SYSTEM IMPROVEMENTS

       74.     NJAW is committed to the supply of potable drinking water consistent with federal

and state guidelines and requirements. NJAW must therefore implement remedies to assure that

the water it supplies to its customers meets these standards.

       75.     As a direct result of Defendants’ action, NJAW has had to address PFAS

contamination. In doing so, NJAW has conducted and continues to conduct sampling, studies and

investigations related to PFAS, which requires funding by NJAW, including costs for its personnel

to supervise the assessments, and costs to develop PFAS treatment scenarios, and costs to analyze

available alternatives.

       76.     NJAW has incurred, and will continue to incur, significant costs, for capital

improvements such as the installation of Granular Activated Carbon (“GAC”) adsorption to reduce

and/or remove PFAS contamination, and other adjustments such as installing new connections

between well fields to assure sufficient non-PFAS impacted water supplies. Operation and
                                                 17
  2:18-mn-02873-RMG           Date Filed 03/18/20      Entry Number 521-3        Page 18 of 28




maintenance measures for these improvements are ongoing and add further to the costs that NJAW

has incurred and will incur in the future to address Defendants’ PFAS contamination.

          77.   NJAW has obtained NJDEP approval for the actions it has taken to address PFAS

removal, resulting in additional regulatory costs.

                                     CAUSES OF ACTION

   COUNT ONE – STRICT LIABILITY (ABNORMALLY DANGEROUS ACTIVITY)
                                AGAINST ALL DEFENDANTS
          78.   Plaintiff NJAW hereby incorporates by reference the allegations set forth in

paragraphs 1-77 of this Complaint as if they were set forth fully herein.

          79.   Defendants engaged in the design, manufacturing, marketing, and sales of PFAS

chemicals and products containing PFAS, which Defendants knew or should have known, would

result in contamination of the environment, including the surface waters and groundwater that

serve as the water source for Plaintiff’s public water supply system, thereby causing damage to

Plaintiff.

          80.   Defendants knew or should have known of the adverse impacts the exposure to its

PFAS compounds would have on the environment and the activities and rights of others.

          81.   Defendants knew or should have known of the persistence and high mobility of

PFAS in the environment, and the foreseeable risk that their PFAS and PFAS-containing products

would be discharged, released, or disposed of in the environment.

          82.   By causing PFAS contamination and the resulting impact to Plaintiff’s public water

supply systems, Defendants engaged in abnormally dangerous activity for which they are strictly

liable.

          83.   As a result of Defendants’ abnormally dangerous activity, plaintiff has incurred,

                                                 18
  2:18-mn-02873-RMG           Date Filed 03/18/20      Entry Number 521-3       Page 19 of 28




and will continue to incur, investigation, cleanup, remediation, and removal costs and damages

related to PFAS contamination.

                   COUNT TWO – STRICT LIABILITY (FAILURE TO WARN)
                             AGAINST ALL DEFENDANTS

        84.    Plaintiff NJAW hereby incorporates by reference the allegations set forth in

paragraphs 1-77 of this Complaint as if they were set forth fully herein.

        85.    Defendants engaged in the design, manufacturing, marketing, and sales of PFAS

chemicals and products containing PFAS, which Defendants knew or should have known, would

result in contamination of the environment, including the surface waters and groundwater that

serve as the water source for Plaintiff’s public water supply systems, thereby causing damage to

Plaintiff.

        86.    Defendants knew or should have known of the adverse impacts the exposure to its

PFAS compounds would have on the environment and the activities and rights of others.

        87.    Defendants knew or should have known of the persistence and high mobility of

PFAS in the environment, and the foreseeable risk that their PFAS and PFAS-containing products

would be discharged, released, or disposed of in the environment.

        88.    Defendants failed to provide warnings or instructions sufficient to notify the users

of the dangers inherent in their products.

        89.    Defendants’ failure to provide notice or instruction regarding the dangers to human

health and the environment rendered Defendants’ PFAS and PFAS-containing products

unreasonably dangerous for the purposes intended and promoted by Defendants.

        90.    This failure to warn or adequately instruct regarding the dangers associated with

use of these products directly and proximately caused harm to Plaintiff.

               COUNT THREE – STRICT LIABILITY (DESIGN DEFECT)
                                                19
  2:18-mn-02873-RMG           Date Filed 03/18/20       Entry Number 521-3       Page 20 of 28




                                AGAINST ALL DEFENDANTS

         91.    Plaintiff NJAW hereby incorporates by reference the allegations set forth in

paragraphs 1-77 of this Complaint as if they were set forth fully herein.

         92.    Defendants herein, at all times relevant, were in the business of the design,

manufacture, sale and distribution of PFAS and PFAS-containing products.

         93.    Defendants designed, manufactured, marketed, and sold defective products that

were unreasonably dangerous for their intended use.

         94.    When Defendants placed PFAS and their PFAS-containing products into the stream

of commerce, the products were defective, unreasonably dangerous, and not fit, suitable or safe

for the intended, foreseeable and ordinary uses.

         95.    The products designed, manufactured, sold and distributed by Defendants reached

consumers and users without substantial change to the condition and nature of the products.

         96.    Defendants, with knowledge of the risks associated with the use of PFAS

compounds, failed to use reasonable care in the design of PFASs.

         97.    The defects in Defendants’ products existed at the time the product left Defendants’

control and were known to Defendants.

         98.    Reasonable safer alternatives exist and were available to Defendants at all relevant

times.

         99.    The defects in Defendants’ products proximately caused and have directly resulted

in the damages of which Plaintiff complains.

                               COUNT FOUR – NEGLIGENCE
                               AGAINST ALL DEFENDANTS

         100.   Plaintiff NJAW hereby incorporates by reference the allegations set forth in

paragraphs 1-77 of this Complaint as if they were set forth fully herein.
                                                   20
  2:18-mn-02873-RMG            Date Filed 03/18/20       Entry Number 521-3        Page 21 of 28




        101.     Defendants had a duty to exercise due or reasonable care in the manufacture,

distribution, and use of its PFAS chemicals and PFAS-containing products so as to avoid harm to

those who would be foreseeably injured by PFAS environmental contamination.

        102.     Defendants knew or should have known that their PFAS products would result in

the release, discharge, or disposal of PFAS compounds into the environment that would lead to

contamination of drinking water supplies and hazards to human health if not treated.

        103.     By failing to exercise due care in the design, manufacturing, marketing, and sale of

PFAS and their PFAS-containing products, Defendants breached their duty to avoid harm to

Plaintiff.

        104.     As a result of Defendants’ negligence, Plaintiff has incurred, and will continue to

incur, investigation, cleanup, remediation, and removal costs and damages related to PFAS

contamination.

        105.     Defendants’ acts were willful, wanton or reckless and conducted with a reckless

indifference to the rights of Plaintiff.

        106.     As a direct and proximate result of Defendants’ actions and omissions, Plaintiff has

suffered and continues to suffer damages.

                             COUNT FIVE – PRIVATE NUISANCE
                               AGAINST ALL DEFENDANTS

        107.     Plaintiff hereby incorporates by reference the allegations set forth in paragraphs 1-

77 of this Complaint as if they were set forth fully herein.

        108.     Through Defendants’ acts and omissions, Defendants’ PFAS and PFAS-containing

products have directly and proximately caused environmental contamination that has unreasonably

interfered with, and continues to interfere with, Plaintiff’s use and enjoyment of its public water

supply systems and the surface and groundwater sources that supply those systems.
                                                  21
  2:18-mn-02873-RMG           Date Filed 03/18/20       Entry Number 521-3          Page 22 of 28




       109.    The private nuisance created by Defendants is continuing.

       110.    Defendants have failed, and continue to fail, to abate the private nuisance.

       111.    As a result of the private nuisance, Plaintiff has suffered and continues to suffer,

significant harm and damages, including investigation, cleanup, remediation, and removal costs

and damages related to the detection, treatment and removal of PFAS constituents that have and

will continue to migrate into Plaintiff’s wells.

                              COUNT SIX – PUBLIC NUISANCE
                               AGAINST ALL DEFENDANTS

       112.    Plaintiff hereby incorporates by reference the allegations set forth in paragraphs 1-

77 of this Complaint as if they were set forth fully herein.

       113.    Through Defendants’ acts and omissions, Defendants’ PFAS and PFAS-containing

products have directly and proximately caused environmental contamination that has unreasonably

interfered with, and continues to interfere with, Plaintiff’s right to a clean environment, which right

Plaintiff holds in common with members of the public, and which right is specifically permitted.

       114.    Through Defendants’ acts and omissions, Defendants’ PFAS and PFAS-containing

products have directly and proximately caused environmental contamination that has unreasonably

interfered with, and continues to interfere with, Plaintiff’s right to the use of groundwater and

surface waters as a source of potable water, which right Plaintiff holds in common with members

of the public, and which right is specifically permitted.

       115.    The public nuisance created by Defendants is continuing.

       116.    Defendants have failed, and continue to fail, to abate the public nuisance.

       117.    As a result of the public nuisance, Plaintiff has suffered and continues to suffer,

significant harm and damages special to Plaintiff and different in kind from those the general

public may have suffered, including investigation, cleanup, remediation, and removal costs and
                                                   22
    2:18-mn-02873-RMG             Date Filed 03/18/20         Entry Number 521-3            Page 23 of 28




damages related to the detection, treatment and removal of PFAS constituents that have and will

continue to migrate into Plaintiff’s wells, such that Defendants should be required by injunction to

abate the nuisances they have created.

                          COUNT SEVEN – FRAUDULENT CONVEYANCE
               Violation of New Jersey’s Uniform Fraudulent Transfer Act (“NJUFTA”)
                              AGAINST THE DUPONT DEFENDANTS

        118.      Plaintiff realleges and reaffirms each and every allegation set forth in all preceding

paragraphs as if fully stated herein.

        119.      Plaintiff seeks all relief available under the NJUFTA for the Dupont Defendants’

violations of the NJUFTA for their fraudulent conveyances as part of their various spin-off

transactions. 2

        120.      Pursuant to the NJUFTA:

       (a) A transfer made or obligation incurred by a debtor is fraudulent as to a creditor,
        whether the creditor's claim arose before or after the transfer was made or the
        obligation was incurred, if the debtor made the transfer or incurred the obligation:
              (1) With actual intent to hinder, delay, or defraud any creditor of the debtor;
              or.
              (2) Without receiving a reasonably equivalent value in exchange for the
              transfer or obligation, and the debtor:
                    (A) Was engaged or was about to engage in a business or a transaction
                      for which the remaining assets of the debtor were unreasonably small
                      in relation to the business or transaction.
                    (B) Intended to incur, or believed or reasonably should have believed
                      that he or she would incur, debts beyond his or her ability to pay as
                      they became due.

NJ Rev. Stat. § 25:2-25 (2013)




2
 As previously defined, the “DuPont Defendants” refers to all DuPont entities named herein, including Defendant
Corteva, and all Chemours entities named herein
                                                       23
  2:18-mn-02873-RMG          Date Filed 03/18/20      Entry Number 521-3        Page 24 of 28




       121.    The DuPont Defendants engaged in acts in furtherance of a scheme to transfer

DuPont’s assets so that parties in PFAS litigation, such as Plaintiff, could not obtain funds or

collect a judgment which they are or will be owed. As a result of the DuPont Defendants’ acts,

omissions, and other conduct described herein, Plaintiff has been damaged.

       122.    At all relevant times, the DuPont Defendants have (1) acted with actual intent to

hinder, delay, and defraud parties; (2) acted without receiving a reasonably equivalent value in

exchange for the transfer obligation arising out of the DuPont-Chemours spinoff; and/or (3) were

engaged or were about to engage in a business for which the remaining assets of Chemours were

unreasonably small in relation to the business or that the business intended to incur, or those

liabilities the DuPont Defendants believed or reasonably should have believed that Chemours

would incur.

       123.    For decades, DuPont manufactured, marketed, distributed, and/or sold PFAS for

use in AFFF and/or AFFF containing PFAS with the superior knowledge that they were toxic,

mobile, persistent, bioaccumulative, and biomagnifying, and through normal and foreseen use,

would impact groundwater, Plaintiff’s water supplies, and other natural resources.

       124.    As a result of the transfer of assets and liabilities described herein, the DuPont

Defendants have attempted to limit the availability of assets to cover judgments for all of the

liability for damages and injuries from their manufacture, marketing, distribution, and/or sale of

AFFF containing PFAS and/or PFAS for use in AFFF.

       125.    At the time of the transfer of its performance chemical business to Chemours,

DuPont had been sued, had notice of suits, and/or had knowledge of likely litigation regarding

DuPont’s liability from the manufacture, marketing, distribution, and/or sale of AFFF containing

PFAS and/or PFAS compounds for use in AFFF.

                                               24
  2:18-mn-02873-RMG           Date Filed 03/18/20      Entry Number 521-3         Page 25 of 28




       126.    The DuPont Defendants acted without receiving consideration and/or a reasonably

equivalent value in exchange for the transfer or obligation, and DuPont believed or reasonably

should have believed that Chemours would incur debts beyond Chemours’ ability to pay when

those debts became due.

       127.    The claims, judgment, and potential judgments against Chemours potentially

exceed its ability to pay. Accordingly, Plaintiff seeks avoidance of the transfer of DuPont’s

liabilities for the claims brought herein and seeks to hold the DuPont Defendants liable for any

damages or other remedies that may be awarded by the Court or jury arising from this Complaint.

Plaintiff further seeks all other rights and remedies that may be available to it under California’s

UFTA, including prejudgment remedies as available under applicable law, as may be necessary

for full compensation of damages and injuries Plaintiff has suffered as alleged herein.

                           COUNT EIGHT – NEW JERSEY SPILL
                          COMPENSATION AND CONTROL ACT

       128.    Plaintiff realleges and reaffirms each and every allegation set forth in all preceding

paragraphs as if fully stated herein

       129.    Pursuant to the New Jersey Spill Compensation and Control Act, N.J.S.A. 58:10-

23.11 et seq. (the “Spill Act”), Defendants are responsible for the discharge of hazardous

substances into the groundwater that serves as the source for Plaintiff’s public water supply

systems.

       130.    Plaintiff has incurred, and will continue to incur, investigation, cleanup,

remediation, and removal costs and damages related to PFASs produced and discharged by the

Defendants.



                                                25
  2:18-mn-02873-RMG            Date Filed 03/18/20      Entry Number 521-3         Page 26 of 28




       131.      The costs and damages Plaintiff has incurred, and will continue to incur are

"cleanup and removal costs" within the meaning of N.J.S.A. 58:10-23.11b.

       132.      Plaintiff is a “person” within the meaning of N.J.S.A. 58:10-23.11b who has and is

remediating the PFCs discharged by the Defendants.

       133.      The Defendants, as the producers and dischargers of PFASs that Plaintiff has had

to remediate are liable to Plaintiff, under N.J.S.A. 58:10-23.11f, without regard to fault, for all

investigation, cleanup, remediation, and removal costs and damages that Plaintiff has incurred,

and will continue to incur.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff New Jersey American Water (“NJAW”) respectfully requests that

this Court:

              a. Enter judgment finding Defendants jointly and severally liable for all costs and

                 damages incurred by Plaintiff, including but not limited to prior, interim and future

                 capital as well as operation and maintenance costs related to PFAS contamination;

                 including the reasonable costs of sampling, investigations, and assessment of

                 injury, and destruction or loss resulting from PFAS contamination;


              b. Enter judgment against Defendants determining that their discharges of PFASs are

                 in violation of the Spill Act, thus rendering them liable for contribution and

                 reimbursement to NJAW for cleanup and removal costs and damages incurred and

                 to be incurred to address and remove PFAS contamination from the groundwater

                 utilized in NJAW’s systems;

              c. Enter judgment finding Defendants jointly and severally liable for cleanup and

                 removal costs and damages, including but not limited to prior, interim and future
                                                  26
 2:18-mn-02873-RMG            Date Filed 03/18/20      Entry Number 521-3        Page 27 of 28




              capital as well as operation and maintenance costs, including the reasonable costs

              of assessing injury, destruction or loss resulting from the discharges, and threatened

              discharges;


          d. Enter judgment finding Defendants liable for punitive damages;

          e. Enter judgment finding Defendants liable for consequential damages;

          f. Enter judgment requiring, via injunction, Defendants to abate the nuisance they

              have created;

          g. Award Plaintiff NJAW costs and reasonable attorney fees incurred in prosecuting

              this action, together with prejudgment interest, to the full extent permitted by law;

              and

          h. Award NJAW such other relief as this Court deems appropriate.

                                DEMAND FOR JURY TRIAL

      Demand is hereby made for a trial by jury.

                                             Attorneys for the Plaintiff

                                             By:
                                                   /s/ T. Roe Frazer II
                                                   T. Roe Frazer II
                                                   FRAZER PLC
                                                   30 Burton Hills Boulevard, Suite 450
                                                   Nashville, Tennessee 37215
                                                   (615) 647-0990
                                                   roe@frazer.law

Of Counsel:

Gregory A. Cade
ENVIRONMENTAL LITIGATION
GROUP, P.C.
2160 Highland Ave. S.
Birmingham, AL 35205
(205) 328-9200
                                               27
 2:18-mn-02873-RMG       Date Filed 03/18/20   Entry Number 521-3   Page 28 of 28




gregc@elglaw.com

Frederick T. Kuykendall, III
THE KUYKENDALL GROUP
P.O. Box 2129
Fairhope, AL 36533
(205) 252-6127
ftk@thekuykendallgroup.com

Christiaan A. Marcum
RICHARDSON, PATRICK, WESTBROOK, & BRICKMAN LLC
1037 Chuck Dawley Blvd., Bldg. A
Mount Pleasant, SC 29464
(843) 727-6642
cmarcum@rpwb.com


Dated: March 18, 2020




                                        28
